                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NICK LOWRY, on behalf of himself and all          CASE NO. C19-0241-JCC
      others similarly situated,
10
                                                        MINUTE ORDER
11                          Plaintiff,
             v.
12
      ADDITECH, INC.,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation regarding discovery
18
     disputes and deadlines for class certification and summary judgment (Dkt. No. 15). Having
19
     thoroughly considered the stipulation and proposed briefing schedule, the Court hereby
20
     ORDERS that the deadlines for class certification and summary judgment are as follows:
21

22                                 EVENT                                          DATE

23      Deadline to complete mediation pursuant to LCR 39.1(c):         September 18, 2019
24

25      Deadline for Defendant to file motion for summary judgment:     October 31, 2019

26


     MINUTE ORDER
     C19-0241-JCC
     PAGE - 1
 1                                   EVENT                                           DATE

 2      Deadline to file opposition to summary judgment:                   November 18, 2019
 3      Deadline to file reply in support of summary judgment:             November 22, 2019
 4
        Deadline to file motion for class certification and serve          February 14, 2020
 5      Plaintiff’s expert disclosures and reports:

 6      Deadline for Defendant to depose Plaintiff’s experts:              March 6, 2020

 7      Deadline to file opposition to motion for class certification and March 27, 2020
        serve Defendant’s expert disclosures and reports:
 8
 9      Deadline for Plaintiff to depose Defendant’s experts:              April 17, 2020

10      Deadline to file reply in support of motion for class              April 24, 2020
        certification and serve Plaintiff’s rebuttal reports:
11

12   The parties may request a status conference for setting additional case deadlines after the Court

13   rules on Plaintiff’s motion for class certification.

14           The Court further ORDERS that any discovery disputes requiring court intervention shall
15   be submitted by the parties via the expedited joint motion procedure set forth in W.D. Wash.
16   Local Civil Rule 37(a)(2) or, in the alternative, by jointly requesting an expedited ruling by
17   telephone conference.
18           DATED this 18th day of June 2019.
19
                                                             William M. McCool
20                                                           Clerk of Court

21                                                           s/Tomas Hernandez
                                                             Deputy Clerk
22

23

24

25

26


     MINUTE ORDER
     C19-0241-JCC
     PAGE - 2
